UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6010


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DESHAWN R. RIVERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:12-cr-00148-RMG-1)


Submitted: September 13, 2021                               Decided: September 24, 2021


Before GREGORY, Chief Judge, KING, Circuit Judge, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Columbia, South Carolina, Nick Bianchi, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deshawn R. Rivers appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United States

v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find no

abuse of discretion. The district court denied Rivers’ motion after discussing the applicable

18 U.S.C. § 3553(a) factors and sufficiently explained the reasons for the denial. See

United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of straightforward compassionate release motion). We

therefore affirm the district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2